Citation Nr: 0506190	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-20 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Altoona, 
Pennsylvania


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) medical health care system.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active duty from March 1958 to February 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 determination of the Department 
of Veterans Affairs Medical Center (VAMC) in Altoona, 
Pennsylvania which denied the veteran's enrollment in the VA 
healthcare system.


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability and his annual income exceeds VA's means test 
threshold; he is in Priority Group 8.

2.  The veteran's application for enrollment in the VA health 
care system was received after January 17, 2003.

3.  The facts of this case are not in dispute, and resolution 
is dependant on application of the law rather than on 
weighing of the evidence.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA medical health care system.  38 
U.S.C.A. §§ 1705, 1706 (West 2002); 38 C.F.R. § 17.36 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  However, the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159 (d) (2004).  The Board 
also finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to VA benefits.  Therefore, no further assistance 
with the development of evidence is required.  The Board 
further notes that the essential facts of this case are not 
in dispute, and the resolution depends on the application of 
the law rather than on weighing of the evidence.  When there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (West 2002) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In this case, because of the lack of legal 
entitlement, the Board finds that VCAA does not apply.  
Further development and further expending of the VA's 
resources is not warranted.

Factual Background

The facts of this case are not in dispute.  The veteran filed 
his Application for Health Benefits, VA Form 10-10EZ, at the 
VA Medical Center on March 1, 2003.  He is not in receipt of 
service connection for any disability.  He was not a prisoner 
of war and was not receiving VA nonservice-connected pension 
benefits.  He has not alleged that he has any condition 
related to exposure to a toxic substance or ionizing 
radiation, or a disorder associated with service in the 
Southwest Asia theatre of operations.  The veteran included 
all his financial information as part of the required income-
based means test.  Based on this information, the veteran was 
assigned to Priority Group 8.  The veteran does not contend 
that the information he provided in his application was 
incorrect.  He also does not dispute the fact that he should 
be assigned to Priority Group 8.  Finally, he does not 
dispute the fact that he submitted his application to the VA 
Medical Center on March 1, 2003.

The VAMC determined that he was not eligible for VA medical 
care because he was in Priority Group 8.  The VAMC noted that 
the Secretary had determined that enrollment of Priority 
Group 8 veterans had been suspended for those who applied for 
care on or after January 17, 2003.

The veteran contends that the VAMC was wrong in denying him 
enrollment in, and access to, VA medical care benefits.  He 
essentially asserts that upon entrance into the military, the 
United States Government entered into a sworn and formal 
legal agreement whereby if he served in the military 
honorably the government would provide benefits to him, 
including medical care beginning at age 65.

Analysis

In managing the provision of hospital care and medical 
services under section 1710(a) of this title, the Secretary 
shall, to the extent feasible, design, establish and manage 
health care programs in such a manner as to promote cost-
effective delivery of health care services in the most 
clinically appropriate setting.  38 U.S.C.A. § 1706(a).

Generally, a veteran must be enrolled in the VA health care 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36 (a) (2004).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based on 
enumerated priorities, with nonservice connected veterans 
assigned the lowest priority, category 8.  38 C.F.R. § 17.36 
(b) (2004).  A veteran may apply to be enrolled in the VA 
health care system at any time; however, the veteran who 
wishes to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  38 
C.F.R. § 17.36(d) (2004).

With respect to Federal Register notification of eligible 
enrollees it is anticipated that on or before August 1 of 
each year the Secretary will announce in paragraph (c)(2) of 
this section which categories of veterans are eligible to be 
enrolled.  As necessary, the Secretary at any time may revise 
this determination by further amending paragraph (c)(2) of 
this section.  38 C.F.R. § 17.36(c)(1) (2004).

The Secretary determined that the VA does not have sufficient 
resources to provide the medical care benefits package to all 
veteran's seeking enrollment.  Therefore, a decision was made 
to suspend enrollment of Priority Group 8 veterans who 
applied on or after January 17, 2003.  38 C.F.R. § 
17.36(c)(2); 68 Fed. Reg. No. 12, 2670-2673. 

In this case, the veteran's application for enrollment in 
VA's health care system was received on March 1, 2003.  Based 
on his status as a nonservice connected veteran and the 
financial information provided, he was assigned to Priority 
Group 8.  The veteran does not disagree with the date of 
receipt of his application, or his assignment to priority 
group 8.  Rather, he argues that he is entitled to enrollment 
in the system as a matter of law.  He asserts that his legal 
right to be enrolled in the system is based on his service 
and was determined at the time he was drafted and served, not 
at the time of his application.  Unfortunately, due to VA's 
limited resources, the Secretary has chosen to restrict 
enrollment to veterans in Priority Group 8 not already 
enrolled as of January 17, 2003.  The veteran's application 
was received subsequent to this date, and as a category 8 
veteran he is ineligible for enrollment under the applicable 
regulation.  As the law and not the evidence of record is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).

The Board has considered the veteran's argument that the 
decision by the VA is invalid because it violates a contract 
made by the Federal Government at the time the veteran 
enlisted in service.  However, this argument has previously 
been considered and rejected by Federal Courts.  See Schism 
v. United States, 316 F.3d 1259 (Fed. Cir. 2002) (in which 
the United States Court of Appeals for the Federal Circuit 
held that certain military retirees are not entitled to free 
lifetime health care based on implied-in-fact contracts 
premised on promises made when they joined the service that 
they would receive free lifetime medical care for themselves 
and their dependents).  Accordingly, the Board concludes that 
the criteria for enrollment in, and access to, VA medical 
care benefits are not met.


ORDER

Eligibility for enrollment in the VA medical health care 
system is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


